Citation Nr: 1645621	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  96-31 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a prostate disability. 

7.  Entitlement to service connection for left ankle disability. 

8.  Entitlement to service connection for right ankle disability. 

9.  Entitlement to service connection for gout.

10.  Entitlement to service connection for a right foot disability.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for a low back disability

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs





INTRODUCTION

The Veteran served on active duty from July 1971 to September 1971, with subsequent service in the Army National Guard and U.S. Army Reserve, to include a period of active duty for training (ACDUTRA) in August 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the Board regarding six of the issues in December 2015.  A transcript of that hearing is associated with the claims file.  The Veteran withdrew his request for a hearing regarding the issues entitlement to service connection for right foot, bilateral ankle, and gout disabilities in February 2016.  

Six issues, including the hearing loss, tinnitus, low back, hypertension, prostate, and TDIU claims, were remanded for further development in June 2015.  The issues have been returned to the Board for appellate review.  

The Board notes that another issue is in appellate status, but not before the Board for consideration at present.  Entitlement to benefits under 38 U.S.C.A. § 1151 was previously before the Board in July 2008, May 2010, and July 2011, when it was remanded for further development.  The claim then came before the Board in June 2012, when the claim of entitlement to benefits under 38 U.S.C.A. § 1151 was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in April 2013, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  The Board remanded the issue in July 2014 for additional development, but as the RO has not completed the action on the issue as directed in the remand and has not issued a supplemental statement of the case, the claim is not properly before the Board for review.   

As previously noted in the July 2014 and the June 2015 Board Remands, the Veteran requested to reopen the previously denied claims of service connection for a vision disability, heart disability, low back disability, irritable bowel syndrome, and a disability of the feet.  With the exception of the right foot and low back disability claims, which are currently on appeal before the Board, the claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a left ankle disability, hearing loss, and tinnitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 1997 rating decision denied service connection for hearing loss and tinnitus; the Veteran did not appeal that decision or submit new and material evidence during the appeal period. 

2.  Some of the evidence submitted since the April 1997 decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss and tinnitus.

3.  In July 2008, the Board denied reopening the claim of entitlement to service connection for a back disability; the Veteran did not appeal that decision. 

4.  Some of the evidence submitted since the July 2008 decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

5.  A September 2004 rating decision denied reopening the claim of entitlement to service connection for a right foot disability; the Veteran did not appeal that decision or submit new and material evidence during the appeal period.

6.  Some of the evidence submitted since the September 2004 decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

7.  The Veteran was not exposed to herbicides or chemical testing during service.

8.  The most probative evidence of record indicates the Veteran's hypertension did not manifest during service and is not causally related to service.  

9.  The most probative evidence of record indicates the Veteran's prostate disability did not manifest during service and is not causally related to service.

10.  The most probative evidence of record indicates the Veteran's right ankle disability did not manifest during service and is not causally related to service.

11.  The most probative evidence of record indicates the Veteran's gout did not manifest during service and is not causally related to service.

12.  The most probative evidence of record indicates the Veteran's right foot disability did not manifest during service and is not causally related to service.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the April 1997 denial of service connection for bilateral hearing loss to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received since the April 1997 denial of service connection for tinnitus to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The July 2008 Board decision, which denied reopening entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2015).

6.  The September 2004 rating decision that denied reopening a claim of entitlement to service connection for a right foot disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

7.  New and material evidence has been received since the September 2004 denial of service connection for a right foot disability to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for establishing service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

10.  The criteria for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  The criteria for establishing service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

12.  The criteria for establishing service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2005, March 2006, August 2006, December 2008, April 2009, May 2009, and July 2014.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations were provided regarding the Veteran's back disability claim.  The Board notes that the Veteran reported receiving Social Security Administration (SSA) disability benefits.  SSA was contacted but reported that they had no records regarding the Veteran's medical conditions.  Upon further review, the Board acknowledges that the Veteran is in receipt of Social Security Supplemental Income rather than Disability Insurance payments.  Social Security Income may be paid to those over the age of 65 due to low-income without consideration of medical disabilities.  Therefore, no pertinent medical records are absent from the file.  

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms related to the claimed disabilities, other than the back.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the Veteran was afforded a Travel Board hearing in December 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence - Laws and Regulations

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material - Tinnitus and Hearing Loss

In an April 1997 rating decision, the RO denied service connection for hearing loss and tinnitus, because the evidence did not show the condition was caused or aggravated by service and hearing loss was shown to be within normal limits for VA purposes.  The Veteran did not appeal that denial or submit new and material evidence within the appeal period.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence received since the prior final rating decision in April 1997 includes a VA treatment record dated June 2009 that showed a history of periodic bilateral tinnitus with severe onset during his time in service.  Although the finding is based on the Veteran's lay statements, for purposes of new and material evidence analysis, the opinion is presumed credible.  The Board also finds that bilateral hearing loss and tinnitus are intertwined.  As the evidence may show tinnitus began during service, the Board finds that the issue of entitlement to service connection for bilateral hearing loss must be reopened as well.  

Accordingly, such evidence is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  

New and Material - Low Back

In an October 1974 rating decision, the RO originally denied service connection for a back disability, because the evidence did not show that the Veteran's injury during service resulted in a chronic disability.  The Veteran did not appeal that denial or submit new and material evidence within the appeal period.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran subsequently attempted to reopen the claim multiple times.  Most recently, the Board denied reopening the issue of entitlement to service connection for a low back disability in July 2008, because the evidence submitted, although new, was not material to the issue.  The new evidence included a negative VA nexus opinion, which continued to support the prior decisions of record that the Veteran's low back disability was not etiologically related to service or an incident therein.  The Veteran did not appeal that denial or submit new and material evidence within the appeal period.  Accordingly, that decision is also final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).    

Evidence received since the prior final Board decision in July 2008, includes multiple statements and testimony from the Veteran and his representative, including a November 2015 statement indicating that the Veteran's ankle or foot disability could have aggravated his spine disability.  While the evidence is not provided by a medical professional, for purposes of new and material evidence analysis, the opinion is presumed credible.  

Accordingly, such evidence is new and material, and the claim for service connection for a low back disability is reopened.

New and Material - Right Foot

In a March 1993 rating decision, the RO denied service connection for a right foot disability, because the evidence did not show a disease or injury to the foot during service.  The Veteran did not  appeal that denial or submit new and material evidence within the appeal period.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied reopening the claim of service connection for a right foot disability in September 2004, because the evidence submitted was not considered new and material.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence received since the prior final rating decision in September 2004, includes VA treatment records showing a diagnosis of mild hallux valgus with degenerative change first metatarsophalangeal joint and anterior posterior calcaneal enthesophytes.  As the Veteran had not previously been diagnosed with a right foot disability, the Board finds that such evidence is new and material, and the claim for service connection for a right foot is reopened.

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2012).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (Citing Paulson, supra for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chemical Exposure

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, then certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

The Veteran has continuously asserted that he was exposed to chemicals for seven days in June 1973 when he was treated at a hospital in Fort Stewart.  In March 2006, the Army Board for Correction of Military Records reviewed the Veteran's records.  The Veteran stated that he was exposed to chemical and biological agents during a Cold War program named Shipboard Hazard and Defense (SHAD - Project 112).  The evidence showed the Veteran performed eight days of active duty or active duty training from June 2 to 9, 1973.  The Veteran was air evacuated from Fort Stewart, Georgia to Madigan army Medical Center, Tacoma, Washington.  

Project 112, which included Project SHAD was a Cold War program to test the ability of U.S. forces to protect and defend against potential chemical and biological warfare.  The program was initiated in 1962 and continued through 1974.  Most of the tests for 1971 to 1974 were cancelled.  One test was undertaken in 1973 at Dugway Proving Ground, UT and two tests were undertaken in 1974, both also at Dugway Proving Ground, UT.  The names of those that participated in the tests have been provided to the Department of Veterans Affairs by the Department of Defense.  The Veteran's name was not included on the list provided to the DVA as a participant in Project 112 or Project SHAD and it appears the Veteran was not in the area where the tests were conducted in 1973 and 1974.

The SHAD project tested at Fort Stewart from 1967 to 1968.  Testing did not take place while the Veteran spent time in Fort Stewart.

The Board notes that the Veteran did not serve in the Republic of Vietnam and did not serve in an area that hosted testing for project SHAD.  Based on these findings, the Board finds the Veteran was not exposed to herbicides or chemical testing.  Therefore, the Board will not address entitlement to service connection due to chemical or herbicide exposure in the following analysis. 
  
Service Connection - Hypertension

The Veteran essentially contends that he developed hypertension during his active service as a result of his exposure to chemicals.  As noted above, the Veteran was not exposed to herbicides or chemicals during service.  Therefore, the Board will only consider other methods of establishing service connection.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with hypertension.  Accordingly, the first criterion for establishing service connection has been met.  The question then becomes whether this condition is related to service.

Service treatment records show no complaints, treatment or diagnosis for hypertension during the Veteran's active duty.  The Veteran's blood pressure reading on the May 1971 entrance examination was 134/82.  The August 1971 separation examination showed a clinically normal heart and vascular system with a blood pressure reading of 120/84, lower than the Veteran's blood pressure upon entry into service.  The Veteran's blood pressure was still normal in June 1974 with a reading of 120/70.  

The Veteran reported during the December 2015 hearing that he was diagnosed with hypertension five to six years prior, more than three decades after separation from service, and put on medication at that time.  He does not assert that his hypertension began during service.    

As there is no competent evidence of hypertension in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  The record contains no additional lay or medical evidence finding that the Veteran's hypertension began during service or is causally related to service.  

While the Veteran believes that his current hypertension is related to chemical exposure during service, the Board has found for a fact that the Veteran was not exposed to herbicides or chemicals.  Thus, the Veteran's own opinion regarding the etiology of his current hypertension is not competent medical evidence.  

In sum, the Veteran was not exposed to chemicals or herbicides, the Veteran's hypertension had its onset over thirty years after separation from service, and no evidence of record relates the Veteran's hypertension to his active service.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  As the preponderance of the evidence is against the claim for service connection for                 hypertension, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Prostate disability

The Veteran essentially contends that he developed a prostate disability during his active service as a result of his exposure to chemicals.  Again, the Board notes that the Veteran was not exposed to herbicides or chemicals during service.  Therefore, the Board will only consider other methods of establishing service connection.    

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with elevated prostate specific antigen (PSA) levels.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no complaints, treatment or diagnosis for a prostate disability during the Veteran's periods of active duty.  The Veteran's August 1971 separation examination showed a clinically normal genitourinary system.    

The Veteran's PSA levels were found to be elevated many years after separation from service.  In April 2009, the Veteran acknowledged his negative October 2008 prostate biopsy, but stated that he could develop cancer down the line.  
   
As there is no competent evidence of a prostate disability in service, competent evidence linking the current condition with service is required to establish service connection.  The record contains no additional lay or medical evidence indicating that the Veteran's prostate disability began during service or is causally related to service.  

While the Veteran believes that his current elevated PSA is related to chemical exposure during service, the Board has found for a fact that the Veteran was not exposed to herbicides or chemicals.  Thus, the Veteran's own opinion regarding the etiology of his current elevated PSA is not competent medical evidence.  

In sum, the Veteran was not exposed to chemicals or herbicides, the Veteran's elevated PSA levels were documented many years after separation from service, and no evidence of record relates the Veteran's elevated PSA levels to his active service.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a prostate disability.  As the preponderance of the evidence is against the claim for service connection for a prostate disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Gout

The Veteran essentially contends that he developed gout as a result of his military service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with gout.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no complaints, treatment, or diagnosis of gout.  

The first treatment for gout was documented many years after separation from service.  As there is no competent evidence of gout in service, competent evidence linking the current condition with service is required to establish service connection.

The Board notes that no competent evidence of record relates gout to the Veteran's short periods of active service.  The record is silent for any opinion that relates the Veteran's gout to service.  The records do not show an event, disease, or injury related to the Veteran's gout.  The evidence does not show a diagnosis of gout for many years after separation from service.  Thus, the Veteran's own opinion regarding the etiology of his gout is not credible evidence.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right foot disability, as the evidence does not show a current disability that manifested during service.  As the preponderance of the evidence is against the claim for service connection for a right foot disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Right Foot and Ankle

The Veteran essentially contends that he developed a right foot or ankle disability that is causally related to his active service.  The Board will address the right foot and ankle claims together as they stem from the same factual background and legal basis.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with mild hallux valgus with degenerative change first metatarsophalangeal joint and anterior posterior calcaneal enthesophytes as well as minimal degenerative joint disease of the right ankle.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no complaints, treatment, or diagnosis of a right foot disability during service.  The Veteran's August 1971, June 1974, and January 1977 reports of medical examination showed clinically normal lower extremities.  In October 1973, after the Veteran's active service, the report of medical history showed no complaints of foot or ankle trouble.  

As there is no competent evidence of a right foot or ankle disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

A January 2014 VA treatment record showed right foot pain for a couple years.  Post-service VA treatment records also not right ankle complaints of pain.  

The Board notes that the records do not show an event, disease, or injury related to the Veteran's right foot or ankle during service.  The evidence does not show a right foot or ankle disability for many years after separation from service.  The record additionally does not show any relationship between the Veteran's current right foot and ankle complaints and his short period of active service.  Thus, the Veteran's own opinion regarding the etiology of his right foot or ankle disability is not credible evidence.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right foot disability, as the evidence does not show a current disability that manifested during service.  As the preponderance of the evidence is against the claim for service connection for a right foot disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.
New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for right foot disability is reopened.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a prostate disability is denied. 

Entitlement to service connection for right ankle disability is denied. 

Entitlement to service connection for gout is denied.

Entitlement to service connection for a right foot disability is denied.  


REMAND

The Veteran asserts that he has hearing loss and tinnitus related to his active service.  The Board notes that the Veteran served on active duty from July 1971 to September 1971.  Although the Veteran has not yet met the criteria for hearing loss for VA purposes, the Veteran's representative has asserted that the August 1996 VA examination is too remote and that the Veteran's hearing loss has manifested to a compensable degree since that examination.  Additionally, a June 2009 VA treatment record showed a history of severe tinnitus with onset during service.  Therefore, the Board finds that a VA examination is necessary to determine the current level of hearing loss and to provide an opinion regarding the causation of any hearing loss and tinnitus.  


The Board notes that the issue of entitlement to service connection for a left ankle disability is inextricably intertwined with the Veteran's 1151 claim for a right foot disability.  As noted in the introduction, that issue was remanded for further development in July 2014.  That development is not completed yet.  As the medical evidence indicates that any left ankle disability may be related to any left foot disability claim.  Therefore, the AOJ must complete the previous remand instructions for the 1151 claim prior to a final decision on the merits for the right foot claim.  

The Board notes that entitlement to TDIU is inextricably intertwined with the issues of entitlement to service connection for an ankle disability, a back disability, bilateral hearing loss, and tinnitus.  Therefore, the Board must remand the issue until a final decision is issued regarding those intertwined issues.
  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination related to his hearing loss and tinnitus claims.  The examiner should review the claims file, provide puretone thresholds in decibels and speech recognition scores, and any diagnosis of tinnitus.  The examiner should then address the following questions:

a.)  If the Veteran has hearing loss for VA purposes, is it at least as likely as not (50 percent probability or more) that the Veteran's hearing loss had its onset during service or is causally related to service?      

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus had its onset during service or is causally related to service?  

c.)  If the examiner finds that the Veteran has tinnitus that began during service or is causally related to service, is it at least as likely as not (50 percent probability or more) that the Veteran's hearing loss is causally related to his tinnitus or if it was aggravated (worsened beyond the natural progression) by the Veteran's tinnitus?

The examiner should specifically address the June 2009 VA treatment record noting a history of severe tinnitus with onset during service, as well as the service treatment records.  The examiner should also note the level of functional impairment due to any hearing loss or tinnitus.

2.  Schedule the Veteran for a VA examination related to his spine claim.  The examiner should review the claims file, note any current diagnoses related to the spine, and then address the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's back disability had its onset during service or is causally related to service?  The examiner should specifically address the Veteran's documented injury during service.      

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's back disability is causally related to or aggravated (permanently worsened beyond the natural progression) by a left foot or ankle disability?  

The examiner should provide a rationale for any opinion given.  

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection or TDIU may be granted.  Additionally, after completion of the previous remand instructions regarding the 1151 claim, review the expanded record and determine if service connection for a left ankle disability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


